Citation Nr: 9902286	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-22 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion







WITNESSES AT HEARING ON APPEAL

The veteran and his wife and psychologist



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1993 decision of the RO, which denied 
the veterans claim for increase and continued a 30 percent 
rating.  

In April 1994, following a January 1994 hearing at the RO, 
the Hearing Officer assigned an increased rating of 50 
percent for the service-connected PTSD.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.  

2.  The veterans service-connected PTSD is shown to have 
been productive of a level of disablement which more nearly 
approximated that of severe social and industrial impairment 
and to have likely precluded him from performing 
substantially gainful employment.  



CONCLUSION OF LAW

The criteria for the assignment of a rating 100 percent for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.132 
including Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.130 including Diagnostic Code 9440 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On VA outpatient treatment records, reflecting treatment from 
March to May 1991, the veteran was reported to have had 
intrusive memories of his war experiences and to have cried 
over his lost friends.  The VA clinical psychologist assessed 
the veteran with considerable to severe PTSD.  

On a VA PTSD examination in September 1991, the veteran was 
reported to have anxiety and some intrusive phenomenon during 
the day when he thought of traumatic wartime experiences and 
to have been bothered at night by dreams of his wartime 
experiences.  The veteran indicated that he enjoyed doing 
yard work and watching television, although shows that he had 
combat as part of their subject material upset him and made 
him anxious.  The veterans wife reported that the veteran 
seemed preoccupied during the day and indicated that he had 
difficulty sleeping because of combat-related dreams.  She 
was concerned about his memory.  The veteran was reported to 
be oriented as to time, person and place.  He was reported to 
appear reasonably comfortable and not to be depressed.  He 
reportedly denied any unusual thoughts or hallucinations, and 
there was no evidence of delusions.  He remembered one object 
out of three over five minutes.  The veteran was diagnosed 
with PTSD and mild dementia.  The examiner reported that the 
veteran was having some difficulties with his memory and that 
there was a history of rather heavy alcohol abuse in the past 
which might have accounted for symptoms of mild dementia.  
The examiner reported that the veteran was mildly to 
moderately disabled from his PTSD.  

In September 1993, VA outpatient treatment records reported 
that the veteran had had trouble remembering things.  He 
reportedly thought of war all of the time and sat in his 
chair all day.  He was assessed as becoming progressively 
more difficult to manage at home, as reported by his wife.  
The VA clinical assessment was that the veteran had 
considerable to severe PTSD.   

During a hearing at the RO in January 1994, a VA psychologist 
indicated that he had treated the veteran since March 1991.  
He indicated that the veteran had been talkative and would 
laugh about things in the beginning, but had become more 
isolated.  He reported that the veterans wife had told him 
that the veteran had had more nightmares and had been waking 
up yelling and screaming.  The psychologist reported that the 
veteran had become more angry, irritable and socially 
withdrawn.  He indicated that, except for his wife, the 
veteran had very few friends and had even become more 
withdrawn from her.  The psychologist reported that, even if 
the veterans age was not considered, the veteran would be 
unable to function in a working environment and was 
unemployable.  He reported that the veteran had severe 
industrial and social impairment.  The veterans wife 
indicated that the veteran only associated with a next door 
neighbor.  

In January 1997, VA outpatient treatment records reported 
that the veteran had had a history of dementia of the 
Alzheimer type and PTSD.  He was assessed with dementia with 
continuing functional impairment, and his wife indicated that 
she could not care for him at home.  

On a VA examination in February 1997, the veteran was 
reported to have been admitted to a nursing home and to have 
had a significant decrease in his functioning due to the 
point that most of the examination was related by his wife.  
The veterans wife reported that the veteran was all out of 
luck, his nerves were gone and he tended to shake all the 
time and could not hold a cup of coffee.  She indicated that 
she had to place him in a nursing home because she was unable 
to manage him at home.  She reported that he would wash his 
hands in the toilet bowl, was incontinent and became angry 
easily.  She reported that he had refused to do anything, 
would holler throughout the night and had no memory for 
anything that he had been told.  The veteran was reported to 
be able to dress and feed himself, but was otherwise unable 
to carry on a conversation.  His wife indicated that he had 
been this way for the previous seven to eight years.  She 
reported that she had been unable to leave him home alone and 
that the veteran remembered his time in service.  

The examination revealed that the veteran was alert, but not 
oriented.  His mood was reported to show anxious affect.  His 
thought processes were limited but goal directed.  The 
examiner indicated that he was unable to evaluate the 
veterans thought content or cognitive functions.  The 
examiner indicated that, from an evaluation of the veterans 
records, it seemed that his symptoms of PTSD had not 
worsened.  He reported that, with the continuing decline in 
the veterans functioning, which was noted to have more than 
likely been due to a dementing illness, it was very 
difficult, if not impossible, to determine where symptoms of 
PTSD stopped and where symptoms of dementia began.  

The veteran was reported to be completely and totally 
disabled from any work.  He was reported to have severe 
difficulties in his interaction with others and social 
adaptability as well as severe and total difficulties in 
industrial adaptability as far as any flexibility, 
reliability or efficiency was concerned.  The examiner 
reported that he estimated the veterans level of disability 
to be in the total range and noted that he was unable to 
handle any funds.  The veteran was diagnosed with PTSD, by 
history, and senile dementia.  





II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
The United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The rating schedule criteria for evaluating PTSD changed on 
November 7, 1996.  The veteran filed his claim of increased 
rating for service-connected PTSD in May 1993.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board must apply the more 
favorable of the old and new rating criteria to the veterans 
claim.  

Under the old rating criteria, a 50 percent evaluation is 
warranted when the ability to establish or maintain effective 
or favorable relationships is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community; or there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, or the 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, including Diagnostic Code 
9411 (1996).  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9440 (1998)  

On VA examination in September 1991, the veteran was reported 
not to be depressed or to have unusual thoughts, 
hallucinations or delusions.  He reportedly enjoyed doing 
yard work and watching television, although programs showing 
combat as their subject material upset him.  The veteran was 
diagnosed with PTSD and mild dementia.  The examiner reported 
the veteran to be mildly to moderately disabled from PTSD.  

However, in September 1993, when seen on an outpatient basis 
the veteran was reported to have had trouble remembering 
things and was reported by his wife as becoming progressively 
more difficult to manage at home.  He was assessed with 
having considerable to severe PTSD.  

In January 1994, the VA psychologist testified at a hearing 
that the veteran had become more isolated and, except for his 
wife, had very few friends.  The psychologist opined that the 
veteran would be unable to function in a working environment 
and had severe industrial and social impairment.  

On the most recent VA examination, the examiner opined, that 
although it was very difficult, if not impossible, to 
determine where symptoms of PTSD stopped and where symptoms 
of dementia began, the continuing decline in the veterans 
impaired functioning had more than likely been due to his 
dementing illness.  The veteran was diagnosed with PTSD, by 
history, and senile dementia.  

The veteran is currently rated at 50 percent for the service-
connected PTSD.  Because the veterans symptoms of PTSD were 
reported to have been approaching a level of severe 
disablement and to have likely resulted in unemployability by 
the VA psychologist, prior to the recent examination when his 
dementia was described to have produced a dramatic decline in 
his functioning, the Board finds that an increased rating of 
100 percent for the veterans service-connected PTSD is 
warranted pursuant to the criteria of 38 C.F.R. § 4.130 
including Diagnostic Code 9411 (1996).  


ORDER

An increased rating of 100 percent for service-connected PTSD 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
